DETAILED ACTION
This office action is in response to applicant's communication filed on 10/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claim 1 is amended.
Claim 6 was previously cancelled.
Claims 8-11 are newly added.
Claims 1-5 and 7-11 are now pending in this application.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "scores of the respective topic words" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, the scope of the claim and especially the limitation “...determines a predetermined number of keywords having high score... to extract a topic word...” is confusing. It is not clear if the score of topic words is intended to be used to determine the keywords with high score. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clausner (US 2005/0283369 A1) in view of Ehlen (US 2015/0379094 A1) and Cheng (US 10,114,887 B1).

Regarding claim 1, 
Clausner teaches A display device comprising: (in FIGS. 1-2, para [0015]: “Portable communication device 102… with a display 104”)
a voice recognition unit (53) that performs voice recognition; (para [0018]: “When user 202 speaks one or more keywords into portable communication device 102, either one at a time or continuously, the keyword(s) are typically speech-recognized by portable communication device 102 and…” teaches that “device 102” performs voice recognition)
a conversation-derived term extraction unit (55) that extracts a plurality of conversation-derived terms from conversation information recognized by the voice recognition unit (53); (paras [0018] and [0023]: “The keyword signal out of microphone 502 is typically entered into a speech processor 504 within portable communication device 102, where it can be processed into text query words…” teach that the “speech processor 504” extracts one or more conversation-derived terms (“text query words”) from the user’s voice input)
a search keyword storage unit (57) that stores conversation-derived term and search keyword in an associated manner; (para[0020]: “…speech-indexed dataset 310 typically functions as a semantically indexed dictionary for domain-related keywords…”; para [0022]: “The lists of indexed words 401 typically behave as a list of keywords that can be used to query semantically indexed dataset 400. It should be noted that the spoken keywords do not have to exactly match the index words, but can be translated semantically by the exemplary process…”; para [0023]: “Search engine 506 is typically configured to search indexed words 401 on memory card 106 for a match between the text query words and semantically associated index words. The semantic matching process may incorporate a range of cognitive science techniques, including simple lexical matching as well as more complex semantic search, such as accommodating input synonyms (e.g., "get'="show”="display”)”; It is implicit that associations between conversation-derived terms (“text query words, spoken keywords”) and search keywords (“semantically associated index words, input synonyms”) are stored/derived)
a search keyword extraction unit (59) that extracts a plurality of search keywords from the search keyword storage unit (57) using the plurality of conversation-derived terms extracted by the conversation-derived term extraction unit (55); (para[0023]: “The semantic matching process may incorporate a range of cognitive science techniques, including simple lexical matching as well as more complex semantic search, such as accommodating input synonyms (e.g., "get'="show”="display”)” teaches extraction of search keywords associated with conversation-derived terms)
a material storage unit (61) that stores …materials, a search term… , and a score of the search term in an associated manner; (para [0020]: “Dataset 302 may consist of text, diagrams, images, voice, video, or other types of modal data, as well as raw numerical data or the like… In one exemplary embodiment, word and phrase index 306 can be organized in accordance with a statistical analysis to ascertain the relative importance of the words and phrases in parsed dataset 304… the words and phrases in index 306 are further analyzed to determine their relative statistical significance. The words and phrases deemed to be statistically significant are typically arranged in a speech index 308 by associating information usable by a speech recognizer with each index item.…”; “dataset 302” is read on ‘material storage unit’; “relative importance” implies that the search terms (“words and phrases”) are scored or ranked) 
a relevant page information extraction unit (63) that, using the plurality of search keywords extracted by the search keyword extraction unit (59) as the search term, extracts …material associated with the search keyword from the material storage unit (61);... (para [0024]: “The semantically matched index words are typically associated with a data file in the group of text files 402 on memory card 106. For example, text file T is shown in FIG. 5 to be associated with the corresponding list of indexed words wT11, wT12… wT1i. As such, a text query matched to text file T index words would typically enable text file T1 to be retrieved from memory card 106 and transferred to a visualization engine 508 within portable communication device 102”)

While Clausner discusses that the dataset can include a variety of data types and search terms for each data file are extracted and stored (in para [0020]), it does not explicitly teach …stores each page of a plurality of presentation materials …a search term of each page …extracts a page of presentation material associated with the search keyword… 
However, Ehlen teaches …stores each page of a plurality of presentation materials …a search term of each page (in FIGS 6-7: “INDEX SERVER, SLIDE INDEX, PRESENTATIONS 722”, para[0058]: “The set of presentations are processed by a slide preprocessor 702 which extracts the content from the slides and generates three outputs. The first of these is an XML or web form of the set of slides 704 which is indexed by the index server and used for information retrieval. The second is a list of key phrases 706 that are used to populate a GUI menu in the presenter view, which allows quick input of queries by selection from a pop-up menu… The words contained in the list of sentences 718 are extracted and used to extend the grammar so that it can be used as an understanding model 616 (see FIG. 6) for the system (NLU) 720”)
extracts a page of presentation material associated with the search keyword… (para [0057]: “Interface 602 communicates using HTTP or some other protocol with an index server 604 which in response to a content-based command returns a list of the slides which are relevant…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausner to incorporate the teachings of Ehlen and enable Clausner to support storing and extracting individual pages of presentation materials in association with a search keyword. Doing so would enable users to access slides in a non-linear fashion in the course of a live presentation through the voice interface (In Ehlen, paras [0004-05])

While Clausner discusses displaying list of file names or icons for selection or refinement by the user, in response to identifying and extracting files (materials) corresponding to the specified search keywords (in para [0024]), it does not explicitly teach …a selection term extraction unit (65) that extracts the search keywords, each of the search keywords being extracted as a selection term for selecting a slide when the page of presentation material extracted by the relevant page information extraction unit (63) exists; and a selection term display unit (71) that causes the selection terms extracted by the selection term extraction unit (65) to be displayed on a display unit (69), whereby the selection terms are displayed on the display unit (69), wherein the number of selection terms is determined considering size of an area of the display unit in which the selection terms are displayed, font size of the selection terms and the numbers of characters of the selection terms.
However, Ehlen teaches …a selection term extraction unit (65) that extracts the search keywords, each of the search keywords being extracted as a selection term for selecting a slide when the page of presentation material extracted by the relevant page information extraction unit (63) exists; and (FIGS. 8-9, para[0063]: “in a first interactive step, the user can issue the content-based query, either by speech 802… In step 810, the system organizes of the search results and presents options to the user graphically…”; It is understood that organizing search results involves incorporating search keywords used to search for materials as ‘selection terms’ within “options” displayed to the user; Also see FIG. 4C: “447”, para [0054] )
a selection term display unit (71) that causes the selection terms extracted by the selection term extraction unit (65) to be displayed on a display unit (69), whereby the selection terms are displayed on the display unit (69), (para[0063]: “…In the second step 810, the system makes use of the graphical display to present options (e.g., a search result set) to the user from which to make a selection…” teaches that options, which are understood to include thumbnails, selection terms and/or other relevant info, are displayed for the user to facilitate Further in presenter view in FIG. 4C, a pull-down menu 447 associated with a list of key phrases is included. This enables the user to easily access some basic or commonly used phrases within the content... For example, this pull-down menu 447 may be prepopulated with phrases that summarize the content of segments, such as "Lexington/Concord" and "Bunker Hill". The user may then be able to navigate to specific content using this pull down menu instead of the speech interface. The source for the data for the pull-down menu 447 is the preprocessed decks and the content analysis performed” and para [0036]: “..."please pull the slide regarding the battle of bunker hill from my office computer, September presentation"” teach selection terms being extracted from various slides/material and displayed on the graphical interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausner to incorporate the teachings of Ehlen and enable Clausner to extract search keywords as selection terms and display the selection terms to the user, as doing so would allow the user to view the possibilities during a presentation and/or refine the content-based query until the result set size is manageable (In Ehlen, paras [0063]).
 
Cheng teaches ...wherein the number of selection terms is determined considering size of an area of the display unit in which the selection terms are displayed, font size of the selection terms and the numbers of characters of the selection terms. (col.7 lines9-29: “..determine characteristics of the review based at least in part on a consideration of how that review may be displayed on a user interface, including the length of the review or the amount of display space the review is expected to require...device may identify the reviews to include in the set of representative reviews based on characteristics of the computing device that will display the reviews...characteristics of the computing device may include the size of the display of the computing device or formatting styles available...device may select the representative set of reviews based at least in part on a combination of the characteristics of the reviews and characteristics of the display on which the reviews will be rendered...”; Here, “size of the display” teaches ‘size of an area...display unit’, and “length of the review” teaches ‘number of characters of ...terms’. “formatting styles available...” establishes font options for the selected terms and thereby teaches ‘font size...’; Also see col.20 lines9-29: “...review selection service 420 may obtain information regarding the display or user interface...include...an amount of available display space (e.g., the width and height of the display in term of pixels)... in response to determining that the user computing device has a display of a certain size (e.g., in terms of pixels), the review selection service 420 may determine the number of reviews that are desired of an item by determining the number of reviews that may be displayed on the display or user interface of the computing device without requiring the user of the user computing device to scroll through the reviews”, col. 20 lines45-67: “...review selection service 420 may determine, based at least in part on the size of the display of the user computing device, that the user computing device may be suitable for presenting only five reviews because only five reviews can be displayed at the same time...review selection service 420 may enhance the overall user experience by tailoring the number of reviews that will be sent to...based at least in part on the display...”)
Clausner to incorporate the teachings of Cheng and enable Clausner to determine number of selection terms displayed based on size of display/interface, font size and length of terms, as doing so would enhance the overall user experience by tailoring displayed content such that the user wouldn’t need to scroll through them (In Cheng, col.20).

Regarding claim 2, 
Clausner as modified by Ehlen and Cheng teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Clausner as modified by Ehlen further teaches The display device according to claim 1, wherein the page of presentation material is associated with the search keyword having high score (In Clausner, para[0020]: “word and phrase index 306 can be organized in accordance with a statistical analysis to ascertain the relative importance of the words and phrases in parsed dataset 304……The words and phrases deemed to be statistically significant are typically arranged in a speech index 308 by associating information usable by a speech recognizer with each index item…” and para[0024]: “… text file T is shown in FIG. 5 to be associated with the corresponding list of indexed words wT11, wT12,… wT1i. As such, a text query matched to text file T index words would typically enable text file T1 to be retrieved from memory card 106 and transferred to a visualization engine 508 within portable communication device 102…” teach that search terms (“words and phrases”) associated with requested content (“group of text files 402”) with high relative importance / statistical significance”) are extracted and stored in the index; In Ehlen, FIGS 6-7, para[0058]: “index server, slide index, presentations” teaches a material storage unit storing pages of presentation material).

Regarding claim 3,
Clausner as modified by Ehlen and Cheng teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Clausner further teaches The display device according to claim 1, wherein the display unit (69) is a display screen of a terminal, and (in FIGS. 1-2, para [0015]: “Portable communication device 102… with a display 104”; para [0019]: “…display 104 that is typically integrated within portable communication device 102”; Also see Ehlen: para [0027])

Clausner does not explicitly teach the selection term display unit (71) causes the selection term extracted by the selection term extraction unit (65) to be displayed in a selection term display area (73) existing at a lower portion of the display screen, the display device further comprising: a selection term input unit (75) that receives information indicating that the selection term displayed is selected; and a page candidate read out unit (77) that, using the selection term input by the selection term input unit (75), reads out a page candidate of the plurality of presentation materials associated with the selection term.

Ehlen teaches the selection term display unit (71) causes the selection term extracted by the selection term extraction unit (65) to be displayed in a selection term display area (73) existing at a lower portion of the display screen, (in FIG. 8, para [0063]: “…In step 810, the system organizes of the search results and presents options to the user graphically. In the second step 810, the system makes use of the graphical display to present options (e.g., a search result set) to the user from which to make a selection…”; FIGS. 4C, 6 and 9 teach that “User interface 602” is configured to display options (that is understood to include thumbnails, selection terms and/or other relevant data regarding search results) on the lower portion of the display screen (see UI components “450, 447”); Also see paras [0052, 54])
the display device further comprising: a selection term input unit (75) that receives information indicating that the selection term displayed is selected; and (para[0063]: “In step 812, the user may refine the content-based query until the result set size is manageable. In step 814, the user selects among the options (e.g., one or more options in the search result set) from step 812. Finally, in step816, the system presents the selected information in step 814…”)
a page candidate read out unit (77) that, using the selection term input by the selection term input unit (75), reads out a page candidate of the plurality of presentation materials associated with the selection term (para [0064]: “…a human-computer multimodal dialogue can be employed to expediently find the desired information. Tentative results or result set summary statistics are displayed to the user graphically or, alternatively with auditory feedback, and the user may use one or more of several modalities to refine the query and continue the dialogue to the next stage, such as in Steps 810-812 of FIG. 8…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausner to incorporate the teachings of Ehlen and enable Clausner to display selection terms at the lower portion of a display screen and read out candidate materials associated with the selected term, as doing so would allow the user to view the possibilities during a presentation and/or refine the content-based query until the result set size is manageable (In Ehlen, paras [0063]) and to expediently find the desired information through a human-computer multimodal dialogue (In Ehlen, paras [0064]).

Regarding claim 4,
Clausner as modified by Ehlen and Cheng teaches all the claimed limitations as set forth in the rejection of claim 3 above. 
Ehlen further teaches The display device according to claim 3 further comprising a page selection information input unit (79) that receives information indicating that a page of specific presentation material is selected from among page candidates of the plurality of presentation materials read out by the page candidate read out unit (77), wherein (para [0064]: “Tentative results or result set summary statistics are displayed to the user graphically or, alternatively with auditory feedback, and the user may use one or more of several modalities to refine the query and continue the dialogue to the next stage, such as in Steps 810-812 of FIG. 8... Then user can select the options for display as shown in step 814 of FIG. 8…”)
the page of presentation material selected is displayed on the display unit (69) using information related to the page of presentation material selected by the page selection information input unit (79) (FIG. 8: “Step 816: System presents information to the audience” teaches that the page selected from among the candidate pages that were read out is displayed on the display unit)

Regarding claim 7,
Claim 7 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clausner in view of Ehlen, Cheng and Zhang (US 9,449,080 B1)

Regarding claim 5,
Clausner as modified by Ehlen and Cheng teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Clausner further teaches The display device according to claim 1 further comprising a search material information storage device (23) including (para [0017]: “domain-related data files stored within memory card 106.…”)
a term extraction unit (3) that extracts a term in material that is a term included in a certain page of material, (para[0020]: “…morphosyntactic parsing can decompose text data into word parts, words, multi-word phrases, or any other linguistic constituents, thereby generating a parsed dataset 304. The exemplary parsed dataset 304 can then be analyzed to create a word and phrase index 306…”; “word and phrase” is read on ‘term’)
a keyword storage unit (5) that stores a term that becomes a keyword associated with the term in material, (para[0020]: “The words and phrases deemed to be statistically significant are typically arranged in a speech index 308 by associating information usable by a speech recognizer with each index item. Moreover, the word associations are typically selected to reflect the types of queries or commands (i.e., keywords) that are anticipated from a user. Linking speech index 308 to dataset 302 can provide a speech-indexed dataset 310. That is, speech-indexed dataset 310 typically functions as a semantically indexed dictionary for domain-related keywords…”; “domain-related keywords” is read on ‘keyword’)
a keyword extraction unit (7) that extracts a plurality of keywords that become a keyword associated with the term in material from the keyword storage unit (5) using the term in material extracted by the term extraction unit (3), (paras [0020-21]: “…The lists of indexed words 401 typically behave as a list of keywords that can be used to query semantically indexed dataset 400”; para [0023]: “Search engine 506 is typically configured to search indexed words 401 on memory card 106 for a match between the text query words and semantically associated index words”; Also see FIGS. 3-5)

Clausner does not explicitly teach a topic word storage unit (9) that stores a topic word associated with the key word, a topic word extraction unit (11) that, using the plurality of keywords extracted by the keyword extraction unit (7), extracts the topic word associated with the keywords from the topic word storage unit (9), a search term candidate extraction unit ( 13) that extracts a candidate of search term of a certain page of the material from the topic word extracted by the topic word extraction unit ( 11) and the plurality of keywords extracted by the keyword extraction unit (7), a search term candidate display unit (17) that makes a display unit (15) display the candidate of search term extracted by the search term candidate extraction unit (13), a search term input unit (19) that receives an input indicating being a search term among candidates of search term displayed on the display unit (15), and 
a material search information storage unit (21) that stores the search term input by the search term input unit (19) and information related to the certain page of the material in an associated manner.
However, Zhang teaches a topic word storage unit (9) that stores a topic word associated with the key word, a topic word extraction unit (11) that, using the plurality of keywords extracted by the keyword extraction unit (7), extracts the topic word associated with the keywords from the topic word storage unit (9), (col. 21 lines 58-65: “the present invention identifies a predefined semantic attribute associated with one or more terms in the source text, and extracts terms that carry the semantic attribute, and displays such terms in connection with the name or description of the semantic attribute. For example, a predefined semantic attribute can be "drug name", or "company name", or "phone number", or person name", etc.…”; “semantic attribute” is read on ‘topic word’)
a search term candidate extraction unit ( 13) that extracts a candidate of search term of a certain page of the material from the topic word extracted by the topic word extraction unit ( 11) and the plurality of keywords extracted by the keyword extraction unit (7), (col. 21 line 65 - col. 22 line 2: “Using a linguistic analysis method, including a dictionary lookup method, or a pattern analysis method, many terms carrying the predefined semantic attribute can be identified in the source text, and can be extracted and grouped under the name of the semantic attribute…”)
a search term candidate display unit (17) that makes a display unit (15) display the candidate of search term extracted by the search term candidate extraction unit (13), (col. 22 line 4-16: “In FIG. 18, the name of the semantic attributes "drug name" (1810) is displayed, underneath the attribute name, terms that are drug names (1820) in the source text are automatically identified and extracted using the methods described in the present and referenced disclosures, and displayed in a list format in a display area underneath the file or document name or icon in a file management software tool's user interface …”)
a search term input unit (19) that receives an input indicating being a search term among candidates of search term displayed on the display unit (15), and (col. 22 lines 31-45: “While conventional search interface is limited to allowing users to only enter a search query as keywords, with the present invention, options such as a dropdown list, or other forms, can be used to allow the user to preview what semantic attributes are available and searchable in the index, and to search with such parameters, in addition to conventional keyword-based search…” teaches search term input techniques)
a material search information storage unit (21) that stores the search term input by the search term input unit (19) and information related to the certain page of the material in an associated manner (col. 22 lines 45-48: “Such features can also be integrated into the embodiments for displaying the topics of a document collection without requiring the user to enter any text in the query box…”; col. 38 lines 45-60: “FIG. 33…where documents or emails are stored in storage system 3300, and metadata 3301 or non-metadata 3302 of each document or email is collected, where metadata includes such data as time/date/author/sender, etc., that are collected by the storage system 3300 or the related computing system, and non-metadata can include information extracted from non-system created content data, such as subject/content type/topic/keyword/label/tag, etc.”; col. 9 lines 33-37: “one or more terms are extracted, and are then presented to the user as candidates or suggestions for tags or summaries, and the user can manually select one or more of such terms to be attached to the document…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clausner, Ehlen and Cheng to incorporate the teachings of Zhang and enable Clausner to derive search terms from topic words associated with keywords that are in turn associated with terms in materials and, further store the search terms selected by user in association with the material, as doing so would allow search terms to be displayed as a tag/summary of material (In Zhang, col.9 lines37-39) and also enable the user to quickly visualize the key information contained in materials, and find the exact material that he is looking for (In Zhang, col.22 lines17-20).

Regarding claim 9,
Clausner as modified by Ehlen, Cheng and Zhang teaches all the claimed limitations as set forth in the rejection of claim 5 above. 
Zhang further teaches The display device according to claim 5, wherein the keyword extraction unit (7) extracts a plurality of keywords by means of coefficient of the term in material and score of each of keywords. (col.9 lines 3-15: “...a weighting co-efficient can be assigned to a term based on one or more of the attributes described above, and a numeric value can be obtained as a quantitative measure of the importance of the term in a document as a term importance score. The score can be obtained by adding or multiplying various weighting coefficient values assigned to the term; and terms can be selected based on their scores... a threshold can be predefined and terms with an importance score above the threshold can be selected to represent the topics or concepts conveyed in the document. In some embodiments, only the top or the most important terms are selected, without specifically using a threshold”; Also see col. 27 lines 27-63, col. 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clausner, Ehlen and Cheng to incorporate the teachings of Zhang and enable Clausner to extract keywords based on a coefficient for terms and overall scores, as doing so would enable weighting terms based on their attributes and selecting most important terms (In Zhang, col. 9).


Clausner as modified by Ehlen, Cheng and Zhang teaches all the claimed limitations as set forth in the rejection of claim 8 above. 
Zhang further teaches The display device according to claim 8, wherein the keyword extraction unit (7) extracts a plurality of keywords by means of coefficient of the term in material and score of each of keywords. (col.9 lines 3-15: “...a weighting co-efficient can be assigned to a term based on one or more of the attributes described above, and a numeric value can be obtained as a quantitative measure of the importance of the term in a document as a term importance score. The score can be obtained by adding or multiplying various weighting coefficient values assigned to the term; and terms can be selected based on their scores... a threshold can be predefined and terms with an importance score above the threshold can be selected to represent the topics or concepts conveyed in the document. In some embodiments, only the top or the most important terms are selected, without specifically using a threshold”; Also see col. 27 lines 27-63, col. 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clausner, Ehlen and Cheng to incorporate the teachings of Zhang and enable Clausner to extract keywords based on a coefficient for terms and overall scores, as doing so would enable weighting terms based on their attributes and selecting most important terms (In Zhang, col. 9).

Regarding claim 11,
Clausner as modified by Ehlen, Cheng and Zhang teaches all the claimed limitations as set forth in the rejection of claim 5 above. 
Zhang further teaches The display device according to claim 5, 
wherein the topic word storage unit (9) stores the topic words and scores of the respective topic words in an associated manner, and  (Figs. 49, col. 53 lines5-39 teaches topic words stored along with prominence values/scores)
wherein the topic word extraction unit (11) determines a predetermined number of keywords having high score from among the plurality of keywords extracted by the keyword extraction unit (7) as topic word leading candidates to extract a topic word associated with the predetermined number of topic word leading candidates from the topic word storage unit (9). (col. 21 line 58 - col. 22 line 49: “...invention identifies a predefined semantic attribute associated with one or more terms in the source text, and extracts terms that carry the semantic attribute, and displays such terms in connection with the name or description of the semantic attribute. For example, a predefined semantic attribute can be "drug name", or "company name"…Using a linguistic analysis method, including a dictionary lookup method, or a pattern analysis method, many terms carrying the predefined semantic attribute can be identified in the source text, and can be extracted and grouped under the name of the semantic attribute...In FIG. 18, the name of the semantic attributes "drug name" (1810) is displayed, underneath the attribute name, terms that are drug names (1820) in the source text are automatically identified and extracted…”; Here, “semantic attribute” teaches ‘topic word’ and “terms carrying the predefined semantic attribute, terms that are drug names” teaches ‘topic word leading candidates’; col.9 lines 3-15: “...terms can be selected based on their scores...threshold can be predefined and terms with an importance score above the threshold can be selected to represent the topics or concepts conveyed in the document. In some embodiments, only the top or the most important terms are selected...”, here, selecting “top” teaches a predetermined number of terms having high score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clausner, Ehlen and Cheng to incorporate the teachings of Zhang and enable Clausner to extract topic words associated with a predetermined number of keywords associated with terms in materials and, as doing so would allow the user to quickly visualize the key information contained in materials, and find the exact material that he is looking for (In Zhang, col. 22 line 17-20).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clausner in view of Ehlen, Cheng, Zhang and Bates (US 2006/0069584A1)

Regarding claim 8,
Clausner as modified by Ehlen, Cheng and Zhang teaches all the claimed limitations as set forth in the rejection of claim 5 above. 
Bates and Cheng teach The display device according to claim 5, wherein the term extraction unit (3) adds score of the term in material related to one or more selected from the group of “the size of character of the term in material”, "color of character of the term in material", and "presence or absence of animation of the term in material". (Bates, para[0010]: “determine a term score based on frame scores, frame weights...frame score represents a probability that the frame will be displayed... Frames that may be skipped have their frame scores reduced. The frame weights are based on an attribute of the term, such as a font size, a font style, a color... within a frame” and para[0065]: “development studio 150 determines a score for “tweened” objects in the current frame based on the location, size, shape, and/or color of the tweened objects...” teach scores based on size and color of object/term within frame/material; Also see Cheng, col.8 lines48-52: “...the network computing device 110 may rank the set of reviews based on various criteria or combinations of criteria associated with each of the reviews. For example, the network computing device 110 may rank the reviews based on the length of the reviews...” teaches scoring materials based on its length)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clausner, Ehlen, Cheng and Zhang to incorporate the teachings of Bates and enable Clausner to score terms in materials based on size or color of the term, as doing so would enable scoring terms within frames of an animated graphics file based on the likelihood that the term will be seen during the animation. (In Bates, para[0010]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                                                                                                                                                                                                                                /ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165